783 N.W.2d 112 (2010)
James Alden HAINES, Plaintiff-Appellee,
v.
Kelly Jo HAINES, Defendant-Appellant.
Docket No. 140446. COA No. 285932.
Supreme Court of Michigan.
June 23, 2010.


*113 Order
On order of the Court, the application for leave to appeal the December 15, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and WEAVER, J., would grant leave to appeal.